PER CURIAM:
Kareem Tomlin seeks to appeal his 1993 conviction and sentence. In criminal cases, the defendant must file his notice of appeal within ten days of the entry of judgment. Fed. R.App. P. 4(b)(1)(A). Tomlin filed his notice of appeal more than a decade after the expiration of the appeal period. Because Tomlin failed to file a timely notice of appeal, we dismiss the appeal. Tomlin’s motions for appointment of counsel are denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED.